United States Court of Appeals
                     For the First Circuit


No. 06-2454

                  JOSE LORENZO MEJIA-ORELLANA,

                           Petitioner,

                               v.

               ALBERTO GONZALES, Attorney General,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court issued on September 6, 2007 is
amended as follows:

     On page 2, line 1, remove the word "Petitioner" before "Jose
Lorenzo Mejia-Orellana"

     On page 6, footnote 1, line 3, replace "United States" with
"U.S."

     On page 9, line 3, underline "Waiver of Inadmissibility
Under 8 U.S.C. § 1182(h)"